Title: VI. To the Senate, 6 January 1802
From: Jefferson, Thomas
To: Senate


            
              Gentlemen of the Senate
            
            During the late recess of the Senate, I have issued commissions for the following persons and offices, which commissions will expire at the end of this present session of the Senate. I therefore nominate the same persons to the same offices for re-appointment. to wit
            Albert Gallatin of Pensylvania, Secretary of the Treasury, vice Samuel Dexter resigned.
            Robert Smith of Maryland, Secretary of the Navy, vice Benjamin Stoddert resigned.
            Thomas Tudor Tucker of South Carolina, treasurer, vice Samuel Meredith resigned.
            Gideon Granger of Connecticut, Postmaster Genl. vice Joseph Habersham resigned.
            Silas Lee of Massachusets, Attorney for the district of Maine, vice Daniel Davies appointed to a State office.
            David Leonard Barnes of Rhode island, judge of that District court, vice Benjamin Bourne promoted.
            David Howell of Rhode island, Attorney for the district of Rhode island, vice David L. Barnes promoted.
            James Nicholson of New York, Commissioner of loans for New York, vice Matthew Clarkson resigned.
            Henry Potter of North Carolina, a judge of the 5th. circuit, vice John Sitgreaves declined.
            Dominic Augustine Hall of South Carolina, chief judge of the 5th. circuit, vice Thomas Bee declined.
            William Stephens of Georgia, judge of the district court of Georgia, vice Joseph Clay resigned.
            William Kilty of Columbia, Chief judge of the Circuit court of the district of Columbia, vice Thos. Johnson declined.
            John Oakley of Columbia, Collector & Inspector of the revenue for the district of Georgetown v. Matthew Lingan resigned
            Tobias Lear, General Commercial Agent in the island of St. Domingo, vice Edward Stevens resigned.
            John E. Caldwell of New Jersey, Commercial agent for the city of St. Domingo, vice Jas. Blake appointd. to Antwerp.
            Malachi Jones of N. Carolina, Surveyor of the port of Curratuck, vice Samuel Jasper dead.
            James Alger of Georgia, Commissioner of loans in Georgia, vice Richard Wylley dead.
            
            Joel Lewis of Delaware, Marshal of Delaware district vice Robert Hamilton whose term had expired
            William C. C. Claiborne of Tennissee, Governor of the Missisipi territory, vice Winthrop Sarjeant whose term had expired.
            John Graham of Kentucky, Secretary of the legation to Madrid, on the salary, & in the stead of a private Secretary.
            Thomas Sumpter of S. Carolina, Secretary of the legation to Paris, on the salary, & in the stead of a private Secretary.
            Jonas Clark of Massachusets, Inspector of the revenue for the port of Kennebunk.
            Jonathan Russell of Rhode island, Collector for the district of Bristol.
            William Mc.Millan of the North Western territory, Attorney for the district of Ohio.
            James Findlaye of the North Western territory, Marshal of the district of Ohio.
            David Duncan of the North Western territory, Collector for the district of Michillimackinac.
            William Chribbs, of the Indiana territory, Collector of the district, & Inspector of revenue of the port of Massac.
            Walter Jones junr. of Columbia, Attorney for the district of Potomac.
            William Baker of Columbia Marshal for the district of Potomac.
            James Wilkinson, Benjamin Hawkins, & Andrew Pickens, commissioners to treat with the Cherokees, Chickasaws, Choctaws and Creeks.
            William Richardson Davie of N. Carolina, a Commissioner to hold a treaty between N. Carolina & the Tuscaroras.
            James Blake of Pensylvania, Commercial Agent for Antwerp.
            Theodore Peters of France Commercial Vice-agent at Bourdeaux.
            Bartholomew Dandridge of Virginia, Commercial Agent at Port-republicain St. Domingo.
            Edward Jones of Columbia, Commercial agent in the island of Guadeloupe.
            Thomas Aborne of Rhode island Commercial agent at Cayenne.
            John J. Murray of New York, Consul for the port of Glasgow in Great Britain.
            Joseph Pulis of Malta, Consul for the island of Malta.
            Thomas Hewes of Massachusets, Consul for the port of Batavia in the island of Java.
            Jacob Lewis of Massachusets, Consul for the port of Calcutta in Bengal.
            
            John S. Sherbourne of N. Hampshire, attorney for the district of New Hampshire, v. Edw. St. Loe Livermore nominatd Feb. 18. but not appointed.
            George Blake of Massachusets Attorney for the district of Massachusets, vice Harrison G. Otis, nominated Feb. 18.
            Samuel Bishop of Connecticut, Collector for the district of New haven, vice Elizur Goodrich nominated Feb. 18.
            Hermannus H. Wendell of N. York, Marshal of the district of Albany, vice Jas. Dole, nominated Feb. 21. but not appointed.
            George Maxwell of New Jersey, Attorney for the district of New Jersey, vice Fred. Frelinghuysen, nominatd. Mar. 2. but not appointed.
            Alexander James Dallas of Pensylva, Attorney for the Eastern district of Pensylva, vice John W. Kittera, nominated Feb. 18.
            James Hamilton of Pensylva, Attorney for the Western district of Pensylva, vice Thos. Duncan, nominatd. Mar. 3. but not appointed.
            Presly Carr Lane of Pensylva, Marshal for the Western district of Pensylva, vice Hugh Barclay, nominatd. Mar. 3. but not appointed.
            John Monroe of Virginia, Attorney for the Western district of Virginia, vice Saml. Blackburn nominatd. Feb. 21. but not appointed.
            Andrew Moore of Virginia, Marshal for the Western district of Virginia, vice Robt. Grattan, nominatd. Feb. 21. but not appointed.
            John Thompson Mason, of Columbia, Attorney for the district of Columbia, vice Thomas Swan, nominatd Feb. 28. but not appointed.
            Daniel Carrol Brent of Columbia, Marshal of the district of Columbia, vice Jas. L. Lingan nominatd. Feb. 28. but not appointed
            George Gilpin of Columbia, judge of the Orphan’s court for Alexandria county Columbia, vice John Herbert, nominatd. Mar. 2. but not appointed.
            John Hewitt of Columbia, register of wills, for Washington county Columbia, vice John Peter, nominated. Mar. 2. but not appointed.
            Francis L. Taney of Maryland, Commercial Agent for Ostend, vice John Mitchel, nominated Feb. 18. but not appointed.
            Charles D. Coxe of Pensylvania, Commercial agent for Dunkirk, vice John H. Hooe, nominatd. Feb. 18. but not appointed.
            Peter Dobell of Pensylva, Commercial agent at Havre, vice John M. Forbes, nominated Feb. 18. but not appointed.
            William Patterson of New York, Commercial agent at Lorient, vice Turell Tufts, nominatd. Feb. 21. but not appointed.
            
            Thomas T. Gantt of Maryland, Commercial agent at Nantes, vice John Jones Waldo, nominated Feb. 18. but not appointed.
            William Lee of Massachusets, Commercial Agent at Bordeaux, v. Isaac Cox Barnet, nominated Feb. 18. but not appointed.
            William Buchanan of Maryland, Commercl. Agent for the isles of France & Bourbon, v. George Stacy, nominatd. Feb. 18. but not appointed.
            Fulwar Skipwith former Consul at Paris, to be Commercl. agent at Paris, vice J. C. Mountflorence, nominatd. Feb. 21. but not appointd.
            the Sieur Etienne Cathalan of France, former Consul at Marseilles, Commercl. Agent at Marseilles v. Wm. Lee, nomind Feb. 18. not appointd.
            Joseph Yznardi senr. of Spain, former Consul at Cadiz, to be Consul at Cadiz, vice Henry Preble, nominatd. Feb. 18. but not appointed.
            the Sieur de la Motte of France, former Vice-Consul at Havre, to be Commercial Vice-agent at Havre.
            William Gardner of New Hampshire, former Commr. of loans, to be Commissioner of loans for N. Hampshire v. John Pierce, removed.
            Joseph Whipple of New Hampshire, former Collector of the district of Portsmouth, to be Collector of that district, v. Thomas Martin, removed.
            Joseph Scott of Virginia, Marshal of the Eastern district of Virginia, vice David M. Randolph removed.
            John Smith of Pensylva, Marshal of the Eastern district of Pensylvania, vice John Hall removed.
            Joseph Crockett of Kentuckey, Marshal of the district of Kentuckey, vice Saml. Mc.Dowell removed.
            David Fay of Vermont, Attorney for the district of Vermont, vice A. Marsh removed.
            John Willard of Vermont, Marshal for the district of Vermont, vice Jabez G. Fitch removed.
            Daniel Marsh of New Jersey, Collector & Inspector of the revenue in the district of Perth Amboy v. Andrew Bell removed.
            James Lynn of New Jersey, Supervisor for the district of New Jersey, vice A. Dunham removed.
            Mount Edward Chisman of Virginia, Collector & Inspector for the district of Hampton vice  Kirby removed.
            Isaac Smith of Virginia, Collector for the district of Cherrystone, vice Nathaniel Wilkins, removed.
            Thomas de Mattos Johnson of Georgia, Collector for the district of Savanna, vice James Powell removed.
            
            George W. Erwin of Massachusets, Consul at London, vice Samuel Williams removed.
            Josiah Hook of Massachusets, Collector for the district of Penobscot, & Inspector for that port, vice John Lee removed.
            Reuben Etting of Maryland, Marshal of the district of Maryland, vice David Hopkins removed.
            John Heard of New Jersey, Marshal of the district of New Jersey, vice Thomas Lowry removed.
            Edward Livingston of New York, attorney for the district of New York, vice Richard Harrison removed.
            John Swartwout of New York, Marshal of the district of New York, vice Aquilla Giles removed.
            Ephraim Kirby of Connecticut, Supervisor for the district of Connecticut vice J. Chester removed.
            Alexander Wolcott of Connecticut, Collector for the district of Middleton, vice Chancey Whittlesey removed.
            Samuel Osgood of New York, Supervisor for the district of New York, vice Nicholas Fish removed.
            David Gelston of New York, Collector of the district of New York, vice Joshua Sands removed.
            Peter Muhlenberg of Pensylva, Supervisor of the district of Pensylva, vice Henry Millar removed.
            Daniel Clarke of New Orleans, Consul at New Orleans, vice Evan Jones.
            Charles Pinckney of S. Carolina, Minister Plenipotentiary at the court of Madrid, vice David Humphreys, recalled on account of long absence from the US.
            The nominations which took place on the 2d. of March, of justices of the peace for the district of Columbia having been thought too numerous, a commission issued to fourteen of those then nominated for Washington county, to wit, Thomas Sim Lee, Daniel Reintzell, Daniel Carrol, Cornelius Cuningham, Thomas Peter, Robert Brent, Thomas Addison, Abraham Boyd, John Laird, John Mason, William Thornton, Benjamin Stoddert, William Hammond Dorsey, & Joseph Sprigg Belt, and to one other, to wit Thomas Corcoran to be Justices of the Peace for Washington county; and another commission issued to eleven of those then nominated for Alexandria county, to wit George Gilpin, William Fitzhugh, Francis Peyton, Richard Conway, Charles Alexander, George Taylor, Josiah Thompson, Abraham Faw, John Herbert, Cuthbert Powell, and Jacob Houghman, and to four others, to wit, Elisha Cullen Dick, Alexander Smith, Peter Wise junr. & Thomas Darne, to be Justices of the peace for Alexandria county, all of whom are now nominated for reappointment to the same offices.
            Th: JeffersonJan. 6. 1802.
          